Opinion issued February 16, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00030-CV
____________

MARSH USA, INC. (DELAWARE); MARSH USA, INC. (TEXAS); ST.
PAUL FIRE AND MARINE INSURANCE COMPANY; UNITED STATES
FIEDLITY AND GUARANTY COMPANY; ALLIANZ GLOBAL RISK US
F/K/A ALLIANZ INSURANCE COMPANY; ALLIANZ LIFE INSURANCE
COMPANY OF NORTH AMERICA; ALLSTATE INSURANCE
COMPANY; CHUBB INDEMNITY INSURANCE COMPANY;
FIREMAN’S FUND INSURANCE COMPANY; ZURICH AMERICAN
INSURANCE COMPANY; LIBERTY MUTUAL INSURANCE COMPANY;
MARYLAND CASUALTY COMPANY; CONTINENTAL CASUALTY
COMPANY; AND THE FIDELITY AND CASUALTY COMPANY OF NEW
YORK, Appellants

V.

FILIBERTO ATKINSON, Appellee




On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2005-76617




MEMORANDUM OPINION
          Appellants have filed motions to dismiss their appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.